Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 1 of 14



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

Barbara Stone, Robert Sarhan, and Lesa       )   C/A No.: 3:20-1290-JMC-SVH
M. Martino,                                  )
                                             )
                  Plaintiffs,                )
                                             )
      vs.                                    )
                                             )
Nelson Mullins Riley & Scarborough,          )
LLP; James K. Lehman, William C.             )
Hubbard, George B. Wolfe, Trey Gowdy,        )
David Wilkins, Mark F. Raymond, Carl         )
Rosen, Douglas E. Starcher, and C. David     )
Brown, II, individually and in their         )
capacities as shareholders and managing      )
partners with Nelson Mullins Riley &         )
Scarborough, LLP and Nelson Mullins          )
Broad and Cassel LLP; Ronald Desantis,       )
individually and in his capacity as          )
Governor of the State of Florida; Ashley     )         REPORT AND
Moody, individually and in her capacity      )      RECOMMENDATION
as Attorney General of the State of          )
Florida; Alan Stone; William Elmore,         )
individually and in his capacity as a        )
Manager and Investment Advisor with          )
Oppenheimer and Co.; Oppenheimer             )
Holdings, Inc.; Oppenheimer & Co., Inc.;     )
Albert G. Lowenthal, individually and in     )
his capacity as CEO and a Director of        )
Oppenheimer Holdings, Inc.; Carol-Lisa       )
Phillips, individually and in her capacity   )
as a Judge in the Broward County Court;      )
Milton Hirsch, individually and in his       )
capacity as a Judge in the Dade County       )
Court; and Jimmy Patronis, individually      )
and in his capacity as Florida’s Chief       )
Financial Officer,                           )
                                             )
                  Defendants.                )
                                             )
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 2 of 14




        Barbara Stone (“Stone”), Robert Sarhan (“Sarhan”), and Lesa M.

  Martino (“Martino”) (collectively, “Plaintiffs”), proceeding pro se, bring this

  action alleging they have suffered harm due to an “an organized racketeering

  enterprise.” Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

  Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review

  such pleadings for relief and submit findings and recommendations to the

  district judge. For the reasons that follow, the undersigned recommends the

  district judge transfer this action because venue is not proper.

  I.    Factual and Procedural Background

        Plaintiffs, all Florida residents, present their case as a challenge to “an

  organized racketeering enterprise where probate court judges, attorneys and

  guardians are ruling competent senior citizens incapacitated to strip them of

  their civil and human rights.” [ECF No. 1 at 4; see also id. at 9 (“The State of

  Florida in collusion with and under the auspices of its governor and attorney

  general, Ron Desantis and Ashley Moody[,] is murdering its citizens and

  embezzling their assets.”)]. Plaintiffs allege that this matter originates from

  what they have termed the “guardian human trafficking/corruption racket,”

  wherein “the state of Florida steals the life savings and home of its

  vulnerable citizens in a manufactured, scam court proceeding” and “illegally




                                         2
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 3 of 14




  obtains federal funds to fund this criminal racket.” Id. at 11. 1

        Stone alleges the following four sets of defendants as participants in

  this enterprise: (1) the law firm Nelson Mullins Riley & Scarborough, LLP

  (“NMRS”) and associated Florida-based firm Nelson Mullins Broad and

  Cassel (“NMBC”), as well as various managing partners and shareholders of

  NMRS and NMBC, all located in South Carolina and Florida (“Nelson

  defendants”); 2 (2) the financial services company Oppenheimer Holding, Inc.

  (“Oppenheimer”), and related entities, as well as the CEO Albert G.

  Lowenthal, located in New York, and investment advisor William Elmore

  (“Elmore”), located in Florida (“Oppenheimer defendants”); (3) Florida

  officials: Governor Ronald Desantis (“Desantis”), Attorney General Ashley

  Moody (“Moody”), Chief Financial Officer Jimmy Patronis, as well as two

  Florida judges, Carol-Lisa Phillips (“Phillips”) and Milton Hirsch (“Hirsch”);

  and (4) Alan Stone, Stone’s brother, located in Florida (collectively,

  “Defendants”). Sarhan and Martino bring claims solely against Desantis and

  Moody, who are termed “Florida Public State Actor Defendants” in Plaintiffs’

  complaint. Id. at 3.


  1 Plaintiffs allege this “guardian human trafficking/corruption racket” is not
  limited to Florida. [See, e.g., ECF No. 1 at 4–9]. However, Plaintiffs
  allegations as to their and Defendants’ involvement in this enterprise solely
  concern events that occurred in Florida. See id.
  2 Although Plaintiffs identify whether a given individual Nelson defendant is

  in Florida or South Carolina, all are alleged to be managing partners and/or
                                          3
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 4 of 14




          Plaintiffs’ contentions stem from legal actions and litigation that have

  occurred in Florida, beginning with guardianship proceedings as to one of

  each of Plaintiffs’ parents. See id. at 16–20.

          More specifically, Stone alleges that she filed for guardianship of her

  mother to protect her from abuse and financial exploitation by her brother,

  Alan Stone. Id. at 16. Stone alleges her mother was subjected to “horrific

  conditions,” resulting in her death, and, thereafter, Stone became involved in

  multiple Florida-based litigations concerning her mother’s treatment,

  allegedly resulting, in part, with Stone’s law license being taken from her and

  her repeated arrest. Id.; see also id. at 41–52. Stone alleges judges Phillips

  and Hirsch, both located in the Southern District of Florida, presided over

  these litigations, including the guardianship proceedings. Id. at 2–3, 42–43,

  51. 3

          Martino alleges her father was being financially exploited by her

  sibling, and she thereafter placed her father in guardianship, transferring

  him from Hillsborough County to Pinellas County, Florida, both located in



  shareholders with both NMRS and NMBC. [See ECF No. 1 at 1–2].
  3 The court may take judicial notice of the locations of judicial districts. See,

  e.g., United States v. Wilkerson, 444 F. App’x 708, 709 (4th Cir. 2011) (citing
  United States v. Kelly, 535 F.3d 1229, 1235–36 (10th Cir. 2008)) (holding as
  “an appropriate subject for judicial notice” judicial notice of the fact that the
  city of Richmond is located in the Eastern District of Virginia); see also
  Consol. Insured Benefits, Inc. v. Conseco Med. Ins. Co., C/A No. 6:03-3211-
  RBG, 2006 WL 2864425, at *2 n.3 (D.S.C. Oct. 4, 2006).
                                          4
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 5 of 14




  the Middle District of Florida. [ECF No. 1 at 18; ECF No. 1-2 at 40]. Martino

  alleges her father was also subject to abuse during his guardianship, she has

  been threatened with arrest, and her home has been seized due to an

  allegedly illegal judgment. [ECF No. 1 at 19; see also id. at 81].

        Sarhan alleges his mother was also subject to abuse during her

  guardianship, resulting in her death and Sarhan himself losing his home “to

  a fraudulent foreclosure.” [ECF No. 1 at 20; see also id. at 84–85]. Sarhan

  previously challenged his mother’s guardianship in the Circuit Court of the

  Eleventh Judicial Circuit in Miami-Dade County, Florida, located in the

  Southern District of Florida. [See ECF No. 1-2 at 53].

        Plaintiffs assert claims under the Racketeer Influenced and Corrupt

  Organization (“RICO”) Act, 18 U.S.C. § 1961 et seq., as well as claims for

  “discrimination and retaliation in violation of Americans with Disability Act,”

  (“ADA”), 42 U.S.C. § 12101 et seq., and “deprivation of rights under color of

  law.” 4 Additionally, Stone brings claims for negligence, loss of familial

  association and interference with constitutionally-protected associations,

  wrongful death, breach of fiduciary duty, ipso facto liability, legal

  malpractice, unjust enrichment, fraud in the inducement, intentional

  infliction of emotional distress, abuse of process, and malicious prosecution.


  4Plaintiffs’ RICO and ADA claims are against all Defendants. [See, e.g., ECF
  No. 1 at 60–61, 72–73]. Plaintiffs’ claims for “deprivation of rights under color
                                          5
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 6 of 14




  [ECF No. 1 at 36–37; see also id. at 52–81 (Stone’s grounds for relief); id. at

  81–84 (Martino’s grounds for relief); id. at 85–88 (Sarhan’s grounds for

  relief)]. Plaintiffs seek damages and prospective relief, including the

  investigation and arrest of Defendants. See, e.g., id. at 37, 71.

  II.   Discussion

        A.    Standard of Review

        Under established local procedure in this judicial district, a careful

  review has been made of the pro se complaint. Pro se complaints are held to a

  less stringent standard than those drafted by attorneys, Erickson v. Pardus,

  551 U.S. 89, 94 (2007), and a federal district court is charged with liberally

  construing a complaint filed by a pro se litigant to allow the development of a

  potentially meritorious case, Hughes v. Rowe, 449 U.S. 5, 9 (1980). In

  evaluating a pro se complaint, the plaintiff’s allegations are assumed to be

  true. Erickson, 551 U.S. at 94 (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

  544, 555‒56 (2007)).

        Nonetheless, the requirement of liberal construction does not mean the

  court can ignore a clear failure in the pleading to allege facts that set forth a

  claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

  901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684

  (2009) (outlining pleading requirements under Fed. R. Civ. P. 8 for “all civil


  of law are brought against Desantis and Moody only. Id. at 65, 82–83, 86.
                                          6
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 7 of 14




  actions”). The mandated liberal construction afforded to pro se pleadings

  means that if the court can reasonably read the pleadings to state a valid

  claim on which the plaintiff could prevail, it should do so; however, a district

  court may not rewrite a complaint to include claims that were never

  presented, Barnett v. Hargett, 174 F.3d 1128 (10th Cir. 1999), construct the

  plaintiff’s legal arguments for him, Small v. Endicott, 998 F.2d 411 (7th Cir.

  1993), or “conjure up questions never squarely presented” to the court,

  Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

        Moreover, even when the filing fee is paid, the court possesses the

  inherent authority to ensure that a plaintiff has standing, that federal

  jurisdiction exists, and that a case is not frivolous. Ross v. Baron, 493 Fed.

  App’x 405, 406 (4th Cir. 2012) (per curiam).

        B.    Analysis

        Venue is improper in this district. The court has the power to consider

  sua sponte whether venue is proper at this stage of litigation. See Jensen v.

  Klayman, 115 Fed. App’x 634, 635–36 (4th Cir. 2004) (per curiam); Harmon

  v. Sussex Cnty., No. C/A 4:17-2931-RBH-TER, 2017 WL 6506396, at *2

  (D.S.C. Nov. 13, 2017) (recommending transfer of venue at initial-review

  stage of fee-paid civil action), report and recommendation adopted, 2017 WL

  6498165 (Dec. 19, 2017); Yates v. State Farm Cas. & Fire, C/A No. 4118-

  00179-BHH-KDW, 2018 WL 6928735, at *1 (D.S.C. Feb. 21, 2018) (same),

                                         7
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 8 of 14




  report and recommendation adopted sub nom. Yates v. State Farm Cas., C/A

  No. 4:18-00179-DCC, 2019 WL 95170 (D.S.C. Jan. 3, 2019). 5

        The general venue statute provides where this action may be brought

  and states as follows:

        Venue in general—A civil action may be brought in—

              (1) a judicial district in which any defendant resides, if all
              defendants are residents of the State in which the district
              is located;

              (2) a judicial district in which a substantial part of the
              events or omissions giving rise to the claim occurred, or a
              substantial part of property that is the subject of the action
              is situated; or

              (3) if there is no district in which an action may otherwise
              be brought as provided in this section, any judicial district
              in which any defendant is subject to the court’s personal
              jurisdiction with respect to such action.

  28 U.S.C.A. § 1391(b) (West).

        Here, review of Plaintiffs’ allegations reveals that none of the venue

  requisites in § 1391 has been met. The majority of defendants named in this


  5 Plaintiffs have stated in their complaint that they “do not recognize the
  jurisdiction of any magistrate judge and object and do not consent to a
  magistrate judge nor any involvement by a magistrate whatsoever in this
  matter.” [ECF No. 1 at 93; see also ECF No. 4]. However, as stated above,
  pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B), Local Civ. Rule
  73.02(B)(2)(e) (D.S.C.), established procedures of this court, and the case law
  cited above, the undersigned is authorized to review Plaintiffs’ pleadings for
  relief and submit findings and recommendations to the district judge. For
  these same reasons and pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A)
  and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned has denied
                                         8
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 9 of 14




  action reside in Florida, and there is no connection between this district and

  the allegations found in Plaintiffs’ complaint. None of the events giving rise

  to Plaintiffs’ claims occurred in this district. All of Plaintiffs’ claims relate to

  events, mostly of a legal nature, that happened in Florida, primarily the

  Southern District of Florida. 6

        Here, venue and jurisdiction in the Southern District of Florida are

  proper as to Defendants. First, as stated above, the Southern District of

  Florida is “a judicial district in which a substantial part of the events or

  omissions giving rise to the claim occurred.” 28 U.S.C.A. § 1391(b)(2) (West).

  Additionally, the Southern District of Florida would have personal

  jurisdiction over all in-state residents and, also, out-of-state residents

  pursuant to the RICO venue provision, 18 U.S.C.A. § 1965, and pendent

  personal jurisdiction. 7 See, e.g., Koch v. Royal Wine Merchants, Ltd., 847 F.



  Plaintiffs’ “motion not to assign a magistrate judge.” [ECF No. 4].
  6 Although Stone names as individual Nelson defendants five managing

  partners and shareholders, all stated to be located in South Carolina, and one
  individual Oppenheimer defendant, stated to be located in New York, [ECF
  No. 1 at 1–3], no mention of these defendants is made in Plaintiffs’ 96-page
  complaint. Likewise, although Stone names NMRS and various Oppenheimer
  entities as defendants, also located in South Carolina and New York,
  respectively, all references made to actions taken by these entities are
  through what appear to be their associated Florida entities, and through,
  specifically, defendants Mark F. Raymond, Carl Rosen, and Elmore, all of
  whom are located in Florida. See id. In short, Plaintiffs fail to allege any
  action or inaction specific to these non-Florida defendants.
  7 The RICO venue provision provides as follows:

         (a) Any civil action or proceeding under this chapter against any
                                           9
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 10 of 14




  Supp. 2d 1370, 1374–75 (S.D. Fla. 2012) (“The [Eleventh Circuit] held that a

  federal district court in Florida, presented with a RICO claim, had personal

  jurisdiction over non-Florida entities under RICO’s nationwide service of

  process provision.”); In re Takata Airbag Prod. Liab. Litig., 396 F. Supp. 3d

  1101, 1168 (S.D. Fla. 2019) (citing Prou v. Giarla, 62 F. Supp. 3d 1365, 1374

  (S.D. Fla. 2014)) (“Had Plaintiff properly pled his Federal RICO claims, the

  Court would have been able to exercise personal jurisdiction over his

  remaining state law claims . . . under the doctrine of pendent personal

  jurisdiction.”); see also LaVay Corp. v. Dominion Fed. Sav. & Loan Ass’n, 830

  F.2d 522, 526 (4th Cir. 1987) (holding that the law of state of transferee



         person may be instituted in the district court of the United States
         for any district in which such person resides, is found, has an
         agent, or transacts his affairs.
         (b) In any action under section 1964 of this chapter in any district
         court of the United States in which it is shown that the ends of
         justice require that other parties residing in any other district be
         brought before the court, the court may cause such parties to be
         summoned, and process for that purpose may be served in any
         judicial district of the United States by the marshal thereof.
  18 U.S.C.A. § 1965 (West). To the extent Plaintiffs argue that the “ends of
  justice” provides for proper venue in this district, [see ECF No. 1 at 34 n.53],
  the court rejects this argument. The ends of justice require that the instant
  action be brought in the Southern District of Florida, where the majority of
  Defendants are located as well as all evidence and witnesses, instead of this
  district, where a limited number of Defendants are located and who are only
  named in the caption of Plaintiffs’ complaint and not referenced thereafter.
  See Sadighi v. Daghighfekr, 36 F. Supp. 2d 267, 277 (D.S.C. 1999) (citing
  Magic Toyota, Inc. v. Southeast Toyota Distribs., Inc., 784 F.Supp. 306, 312
  (D.S.C. 1992)) (“venue appears to be proper in Florida against both sets of
  Defendants because a substantial part of the events underlying the RICO
                                        10
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 11 of 14




  district court, rather than law of state of transferor district court, governed

  action in which transfer of venue was required). 8



  claim against each allegedly took place in that state”).
  8 “Traditionally, venue must be appropriate for each claim,” Sadighi, 36 F.

  Supp. 2d at 275, and Stone additionally brings ADA claims against all
  Defendants, claims not addressed above. [ECF No. 1 at 72]. It is unclear if
  the Southern District of Florida would have personal jurisdiction over the
  non-Florida Defendants regarding this claim. However, for multiple reasons,
  transfer of this case is still warranted. First, as noted, Plaintiffs include non-
  Florida Defendants in the caption of their complaint only and do not
  specifically reference them again, including in connection with this claim.
  Second, “courts may, in their discretion, transfer a case and ‘leav[e] a
  complicated jurisdictional dispute [for] the transferee court, which is in the
  best position to apply its forum state’s long-arm statute.’” Fredriksson v.
  Sikorsky Aircraft Corp., No. 07 CV 0214 (ILG), 2008 WL 752469, at *4
  (E.D.N.Y. Mar. 19, 2008) (citing Int’l Flavors & Fragrances Inc. v. Van
  Eeghen Int’l B.V., 06 Civ. 490 (JFK), 2006 WL 1876671, at *8 (S.D.N.Y. July
  6, 2006) (collecting cases); Jennings v. Entre Computer Centers, Inc., 660 F.
  Supp. 712, 716 (D. Me. 1987) (“This Court will thus assume, without
  deciding, that this entire action could have been brought in the Virginia court
  and will order the action transferred there under 28 U.S.C. § 1406(a). That
  court may then determine the propriety of exercising personal jurisdiction
  over Company, Century, and Idanta.”). Third, both this court and the
  Southern District of Florida have wide discretion to sever and transfer or
  sever and dismiss as the need arises or based on additional evidence. See,
  e.g., 14D Wright & Miller, Federal Practice and Procedure, § 3827 (2020) (“If
  venue is proper for some defendants but improper for others, the district
  court has wide discretion,” including “retain[ing] the case as to those
  defendants who have been properly sued there and sever and transfer the
  portion of the case for those defendants for whom venue is improper or
  dismiss the action as to those defendants”); Leskinen v. Halsey, No. 2:10-CV-
  03363 MCE, 2011 WL 4056121, at *8 (E.D. Cal. Sept. 12, 2011) (citing Wild v.
  Subscription Plus, Inc., 292 F.3d 526, 531 (7th Cir.2002)) (“If this case is
  transferred and the assigned judges of the United States District Court for
  the Eastern District of New York disagree with this court’s assessment of the
  exercise of personal jurisdiction . . . they may sever the Whitman defendants
  from the action and dismiss those defendants or transfer those defendants to
  a court or courts that may exercise personal jurisdiction over those
                                         11
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 12 of 14




        When a matter is filed in the wrong district, the court “shall dismiss,

  or, if it be in the interest of justice, transfer such case to any district or

  division in which it could have been brought.” 28 U.S.C. § 1406(a). Here, in

  the interest of justice, this matter should be transferred to the Southern

  District of Florida. 9 Transfer, rather than dismissal, is more appropriate in

  this case, particularly given Plaintiffs’ pro se status. Furthermore,

  transferring the case is in keeping with the ultimate goal of allowing cases to

  be decided on their substantive merits, as opposed to being decided on

  procedural grounds. See Goldlawr v. Heiman, 369 U.S. 463, 466–67 (1962);

  Porter v. Groat, 840 F.2d 255 (4th Cir. 1988). 10




  defendants.”). As stated by the Second Circuit, without such discretion, “a
  plaintiff could preclude the court from considering whether transfer would
  serve the interest of justice by including a defendant, not subject to suit in
  the more convenient district, who was in some manner peripherally involved
  in the alleged wrongdoing.” Wyndham Assocs. v. Bintliff, 398 F.2d 614, 619
  (2d Cir. 1968); see also City of Virginia Beach, Va. v. Roanoke River Basin
  Ass’n, 776 F.2d 484, 489 (4th Cir. 1985). As discussed more below, Plaintiffs
  will receive an opportunity to object to this report and recommendation, and
  the district judge will render a final decision on transfer thereafter.
  9 Because venue is improper by statute, Plaintiffs’ choice of venue is almost

  immaterial to the analysis, and under 28 U.S.C. § 1406(a), if Plaintiffs desire
  to maintain their action, transfer is virtually mandated. See Blevins v.
  Pension Plan, C/A No. 6:10-03261-JMC, 2011 WL 2670590, at *7 (D.S.C. July
  8, 2011).
  10 Although Plaintiffs repeatedly state that they are unable to receive a ”fair,

  unbiased and prejudice-free process” in Florida [see, e.g., ECF No. 1 at 68, 77,
  84, 88], these assertions are irrelevant to the court’s decisions related to
  venue and transfer. Plaintiffs’ unsupported assertions do not make this
                                         12
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 13 of 14




  III.   Conclusion and Recommendation

         For the foregoing reasons, the undersigned recommends this case be

  transferred because venue is not proper. Because the court raised the issue of

  transfer of venue sua sponte, pursuant to Feller v. Brock, 802 F.2d 722, 729

  n.7 (4th Cir. 1986), Plaintiffs must be given an opportunity to be heard before

  a final decision on transfer is rendered. See also Magic Toyota, Inc., 784 F.

  Supp. at 321; Sadighi, 36 F. Supp. 2d at 278. Plaintiffs’ opportunity to file

  timely objections to this Report and Recommendation is considered to be the

  required opportunity to be heard under Feller before a final decision on

  transfer is rendered by the district judge. See, e.g., Harmon, 2017 WL

  6506396, at *2 n.1.

         IT IS SO RECOMMENDED.



  April 17, 2020                              Shiva V. Hodges
  Columbia, South Carolina                    United States Magistrate Judge

    The parties are directed to note the important information in the attached
       “Notice of Right to File Objections to Report and Recommendation.”




  district the proper venue for this case.
                                         13
Case 1:20-cv-22346-RNS Document 8 Entered on FLSD Docket 04/17/2020 Page 14 of 14




        Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to
  this Report and Recommendation with the District Judge. Objections must
  specifically identify the portions of the Report and Recommendation to which
  objections are made and the basis for such objections. “[I]n the absence of a
  timely filed objection, a district court need not conduct a de novo review, but
  instead must ‘only satisfy itself that there is no clear error on the face of the
  record in order to accept the recommendation.’” Diamond v. Colonial Life &
  Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
  committee’s note).

        Specific written objections must be filed within fourteen (14) days of the
  date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1);
  Fed. R. Civ. P. 72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to
  Federal Rule of Civil Procedure 5 may be accomplished by mailing objections
  to:

                             Robin L. Blume, Clerk
                           United States District Court
                               901 Richland Street
                         Columbia, South Carolina 29201

         Failure to timely file specific written objections to this Report and
  Recommendation will result in waiver of the right to appeal from a judgment
  of the District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1);
  Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.
  1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                         14
